Detailed Action 
1. 	This office action is in response to the communicated dated 18 July 2022 concerning application number 17/207,483 effectively filed on 19 March 2021. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1-15 are pending, of which claims 1 and 3 have been amended; claims 7-15 have been added; and claims 1-15 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 18 July 2022, referred to herein “as the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previous rejection of claims 1-5. 

Allowable Subject Matter
5. 	Claims 1-15 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter: The prior of record fails to suggests a patient monitoring system comprising a patient monitoring channel, lead off detection circuits, an alternating current source, a return electrode, a differential amplifier, and a current sinking circuit similar to those recited in the pending claims. Specifically, the prior art of record fails to suggest wherein the current sinking circuit is configured to sink current sourced from either the first lead off detection circuit or the second lead off detection circuit, and the current sinking circuit structured to dynamically maintain the differential amplifier within an operating range. The following description demonstrates how the prior art of record fails to teach the recited limitation. 
	Grant (US 2019/0343462 A1) teaches a patient monitoring system (monitoring system for a user’s brain or heart [abstract, 0002, 0005]) comprising a patient monitoring channel including a first electrode lead and a second electrode lead (electrodes 114 / 134 are connected with a respective lead 116 / 136 [0024, 0065, 0071, FIG. 1A, FIG. 1C]). Furthermore, Grant teaches an alternating current source structured to inject a test current (a test current or signal is applied to one of the electrodes [abstract, 0009, 0022, 0026]). Lastly, Grant teaches a differential amplifier structured to measure differences between the first electrode lead and the second electrode lead to detect a quality of an electrical contact of the respective electrode (8-channel differential amplifier that is used to measure voltage difference between the electrodes [0109]. The voltage difference is used to find the impedance of the respective electrode [abstract, 0109]. Specifically, the impedance indicates the electrical contact or connection quality of the electrode [abstract]). 
	Grant does not explicitly teach the patient monitoring system within an Electroconvulsive Therapy (ECT) device. Furthermore, Grant does not explicitly teach a first lead off detection circuit coupled to the first electrode lead and a second lead off detection circuit coupled to the second electrode lead. Additionally, Grant does not explicitly teach a return electrode coupled to the first lead off detection circuit and the second lead off detection circuit. Lastly, Grantly does not explicitly teach a current sinking circuit coupled to the return electrode and configured to sink current sourced from either the first lead off detection circuit or the second lead off detection circuit, the current sinking circuit structured to dynamically maintain the differential amplifier within an operating range. 
	Shaw (US Patent No. 6,014,587) teaches the patient monitoring system within an Electroconvulsive Therapy (ECT) device ([abstract, column 4 lines 17-40]). 
	Sunderland (US 2014/0088394 A1) teaches a first lead off detection circuit coupled to the first electrode lead and a second lead off detection circuit coupled to the second electrode lead (one or more electrode contact detection circuits 302 may be coupled to each of the electrodes 112 and the leads 110 [0080, 0092]. The detection circuits 302 can determine if the electrodes 112 or leads 110 have been disconnected [0080, 0092]). Furthermore, Sunderland teaches a return electrode coupled to the first lead off detection circuit and the second lead off detection circuit (a reference or return electrode may be coupled to the electrode contact detection circuits 302 [0080, 0092-0093]). Lastly, Sunderland teaches a current sinking circuit coupled to the return electrode (the current sinking circuit 334 is configured to sink the test current source 332 to the return electrode 356 [0114]). 
Sunderland does not explicitly teach wherein the current sinking circuit is configured to sink current sourced from either the first lead off detection circuit or the second lead off detection circuit. Specifically, Sunderland does not show any specific embodiments that illustrates the current sinking circuit 334 being configured to sink currents from the one or more detection circuits 302. Furthermore, Sunderland does not provide any direct teachings for the current sinking circuit being configured to dynamically maintain the differential amplifier within an operating range. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792